Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 1 of 21 PageID# 2504



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



    Amazon.com,Inc. et al.

                          Plaintiffs,

           V.                                                 Civil Action No. l:20-cv-484
                                                              Hon. Liam G'Grady
    WDC Holdings LLC,et al..

                          Defendants.



                                 MEMORANDUM OPINION

        This matter comes before the Court on Plaintiffs Amazon.com,Inc. and Amazon Data

 Services, Inc.'s ("Plaintiffs" or "Amazon") Motion for Preliminary Injunction. Dkt.41. On April

28,2020, the Court granted Plaintiffs' motion for an ex parte Temporary Restraining Order

("TRO"),and subsequently granted a motion to continue the hearing to convert the TRO to a

Preliminary Injunction ("PI")from Defendants Brian Watson and WDC Holdings, dihia.

 Northstar Commercial Partners'("WDC"or "Northstar")(collectively,"Watson Defendants").'



'There are only two defendants opposing Amazon's proposed injunctive relief: Brian Watson
and WDC.In sum, Amazon argues there is a basis for an immediate entry of the PI against those
defendant entities that have not responded and/or are cooperating. Specifically, four other
defendants—Sterling NCP FF, LLC; Manassas NCP FF, LLC; NSIPI Administrative Manager,
and Villanova Trust—have not filed in response to the Court's Order(Dkt. 16) granting the
TRO. White Peaks Capital LLC("White Peaks") and NOVA WPC LLC("NOVA WPC")have
not filed, but have cooperated through counsel, complying with the "non-monetary aspects of the
TRO." See Supp. MacDonald Deck, Letter from White Peaks and NOVA WPC. The monetary
aspects have been satisfied in part, though they claim they do not have or control the funds to
satisfy Paragraph 3 ofthe order ($17,730,000.00) because of a transfer already made to an entity
under Watson's control, and because of cooperation with the criminal investigation. As such,
compliance with the PI is unopposed by White Peaks and NOVA WPC. Plaintiffs also bring this
action against Doe Defendants 1-20, as the full scale and complexity of Defendants' enterprise
activities is not yet known.
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 2 of 21 PageID# 2505
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 3 of 21 PageID# 2506
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 4 of 21 PageID# 2507
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 5 of 21 PageID# 2508
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 6 of 21 PageID# 2509
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 7 of 21 PageID# 2510
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 8 of 21 PageID# 2511
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 9 of 21 PageID# 2512
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 10 of 21 PageID# 2513
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 11 of 21 PageID# 2514
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 12 of 21 PageID# 2515
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 13 of 21 PageID# 2516
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 14 of 21 PageID# 2517
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 15 of 21 PageID# 2518
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 16 of 21 PageID# 2519
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 17 of 21 PageID# 2520
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 18 of 21 PageID# 2521
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 19 of 21 PageID# 2522
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 20 of 21 PageID# 2523
Case 1:20-cv-00484-LO-TCB Document 99 Filed 07/28/20 Page 21 of 21 PageID# 2524
